NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10321

                Plaintiff-Appellee,             D.C. No.
                                                4:15-cr-01063-RCC-BGM-2
 v.

LANE LAMAR GOUDY,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Lane Lamar Goudy challenges the 35-month sentence and 3-year term of

supervision imposed upon revocation of probation. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Goudy first contends that the district court abused its discretion and violated



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
due process by accepting his admission to a probation violation without first

advising him of some of the consequences of his admission. Goudy’s argument

fails because he has not shown that any of the omissions are required advisements

at a probation revocation. See United States v. Segal, 549 F.2d 1293, 1296 (9th

Cir. 1977) (Federal Rule of Criminal Procedure 11 does not apply to a probation

revocation). The court complied with the requirements of Federal Rule of

Criminal Procedure 32.1(b)(2), and the record shows that Goudy’s admission to

violating the terms of his probation was knowing and voluntary.

      Goudy next contends that the district court miscalculated the Guidelines

range applicable to his revocation sentence. In his view, the court was required to

consider the First Step Act—specifically, the Act’s revision to 18 U.S.C.

§ 3553(f)—and his plea agreement in calculating the applicable range. We need

not resolve this question because any error was not plain. See United States v.

Depue, 912 F.3d 1227, 1232 (9th Cir. 2019) (en banc). The Guidelines have not

been amended to reflect the changes adopted in the First Step Act. See U.S.S.G.

§ 5C1.2(a)(1). Furthermore, Goudy does not cite any authority to support his

position that the fast-track departure negotiated in his plea should also have been

applied at his later revocation sentencing. Finally, the court thoroughly explained

that the 35-month sentence was warranted because, despite the court’s prior acts of

leniency, Goudy continued to violate the terms of his probation. On this record,


                                          2                                     19-10321
Goudy has not shown a reasonable probability that he would have received a

different sentence had the court calculated a lower Guidelines range. See United

States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Lastly, Goudy argues that the sentence is substantively unreasonable in light

of his addiction and mental illness, and his positive accomplishments. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The court explicitly considered Goudy’s mitigating arguments and the

circumstances of his violations. The sentence is substantively reasonable in light

of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances.

See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          3                                      19-10321